DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramaraju et al. (US 2016/0047696) (hereinafter Ramaraju).
Regarding claim 1, Ramaraju teaches a method of sensing temperature, comprising: 
configuring an analog core (control block) (302) into each of a plurality of multiplexer states; reading a temperature dependent output from the analog core (control block) (302) in each of the plurality of multiplexer states (see Figures 4-5 and paragraphs 0023 and 0034-0038); averaging the temperature dependent output readings (see paragraph 0023); and providing the average of the temperature dependent output readings as a temperature measurement (see paragraphs 0023 and 0040).
Regarding claim 2, Ramaraju teaches configuring the analog core (control block) (302) into each of plurality of multiplexer states includes selecting alternative couplings (first input “0” and second input “1”) between at least one pair of circuit elements (PTAT/CTAT generation circuit (410) and ADC (405,406)) that when mismatched generate an error (offset and gain errors) in the temperature dependent output (see Figure 4 and paragraphs 0019-0021 and 0023).
Regarding claim 3, Ramaraju further teaches reading the temperature dependent output includes reading the output for first and second multiplexer states (first input “0” and second input “1”) that include complementary configurations (1’s complement and 2’s complement) for the pair of circuit elements (see paragraph 0035).
Regarding claim 4, Ramaraju further teaches averaging the temperature dependent output readings (averaging the first and second iterations of the difference voltage value ΔV) includes cancelling complementary errors produced by the pair of circuit elements in the complementary configurations (see paragraphs 0019-0021, 0023 and 0035-0037).
Regarding claim 5, Ramaraju further teaches selecting alternative couplings between at least one pair of circuit elements (PTAT/CTAT generation circuit (410) and ADC (405,406)) comprises activating a switch (multiplexer) (403) to select a coupling (first input “0”) between a first of the at least one pair of circuit elements (coupling PTAT/CTAT generation circuit (410) to ADC (405)) (see Figure 4 and paragraphs 0019, 0023 and 0035).
Regarding claim 6,  Ramaraju further teaches selecting alternative couplings between at least one pair of circuit elements  (PTAT/CTAT generation circuit (410) and ADC (405,406)) comprises activating a second switch (multiplexer) (404) to select a coupling (second input “1”) between a second of the at least one pair of circuit elements (coupling PTAT/CTAT generation circuit (410) to ADC (406)) (see Figure 4 and paragraphs 0019, 0023,0035 and 0036).
Regarding claim 8, Ramaraju further teaches a first temperature dependent output reading of the temperature dependent output readings being generated based on a first current of the analog core that increases as a temperature increases (IPTAT) (see Figure 5 and paragraphs 0013 and 0015).
Regarding claim 9, Ramaraju further teaches a second temperature dependent output reading of the temperature dependent output readings being generated based on a second current of the analog core that decreases as the temperature increases (ICTAT) (see Figure 5 and paragraphs 0013 and 0015).
Regarding claim 10, Ramaraju further teaches the first current (IPTAT) being provided by a first current block of the analog core and the second current (ICTAT) being provided by a second current block of the analog core (see Figure 5 and paragraphs 0013 and 0015).
Regarding claim 11, Ramaraju further teaches  converting the temperature dependent output readings from the analog core from an analog value to a digital value (DPTAT,DCTAT) prior to averaging the temperature dependent output readings (see paragraph 0019, 0035 and 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraju in view of Jain et al. (US 2006/0221741).
Regarding claim 7, Ramaraju teaches all the limitations of claim 1.
However, Ramaraju does not explicitly teach providing the average of the temperature dependent output readings as a temperature measurement includes providing the temperature measurement to a computer memory component that uses the temperature measurement to determine a refresh rate.
Jain teaches providing the average of the temperature dependent output readings as a temperature measurement (see paragraph 0020) including providing the temperature measurement to a computer memory component (MCH) that uses the temperature measurement to determine a refresh rate (see paragraphs 0004-0006, 0059 and 0064).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature measurement method as taught by Ramaraju to a computer memory component that uses the temperature measurement to determine a refresh rate as taught by Jain.  One would be motivated to make this combination in order to prevent damage to the memory and data loss by providing an accurate temperature measurement for thermal management of the memory device.
Regarding claim 12, Ramaraju teaches a memory device, comprising: a temperature sensor (temperature sensors) (304) (see Figure 4) configured to provide a group of temperature readings of an analog core (control block) (302) (see Figures 4-5 and paragraphs 0023 and 0034-0038), each temperature reading of the group of temperature readings corresponding to a different configuration of the analog core (control block) (302); an averaging block (control logic) (418) associated with the temperature sensor (temperature sensors) (304) (see Figure 4) and configured to average the temperature readings and to provide a temperature measurement that is provided as output by the temperature sensor (see paragraphs 0023, 0037 and 0040).
However, Ramaraju does not explicitly teach a memory array coupled to the temperature sensor and configured to receive the temperature reading as input and to set a refresh rate for the memory array based on the temperature reading.
Jain teaches a memory array (MCH) coupled to the temperature sensor (thermal diodes) (14A-14D) and configured to receive the temperature reading as input and to set a refresh rate for the memory array (MCH) based on the temperature reading (see paragraphs 0004-0006, 0059 and 0064).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the memory device as taught by Ramaraju with a memory array coupled to the temperature sensor and configured to receive the temperature reading as input and to set a refresh rate for the memory array based on the temperature reading as taught by Jain.  One would be motivated to make this combination in order to prevent damage to the memory and data loss by providing an accurate temperature measurement for thermal management of the memory device.
Regarding claim 13, Ramaraju further teaches a plurality of multiplexers (multiplexers) (403,404) associated with the analog core (control block) (302) and configured to provide the different configurations by switching among alternative couplings (first input “0” and second input “1”) between matching circuit components (PTAT/CTAT generation circuit (410) and ADC (405,406)) (see Figure 4 and paragraphs 0019-0021 and 0023).

Regarding claim 14, Ramaraju further teaches comprising an analog-to-digital converter (ADC) (405,406) configured to provide the temperature readings as digital codes read from the analog core (control block) (302) (see paragraphs 0023 and 0035).
Regarding claim 15, the prior combinations teaches all the limitations of claim 14.
However, Ramaraju as modified by Jain does not explicitly teach a calibration block configured to re-center the digital code at a zero point based on a baseline temperature around which the analog core is known to operate.
Although, Ramaraju as modified by Jain does not explicitly teach a calibration block configured to re-center the digital code at a zero point based on a baseline temperature around which the analog core is known to operate, it is very well known in the art to provide a calibration block configured to re-center the digital code at a zero point based on a baseline temperature around which the analog core is known to operate.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the memory device as taught by the prior combination with a calibration block configured to re-center the digital code at a zero point based on a baseline temperature around which the analog core is known to operate as known in the art.  One would be motivated to make this combination in order to provide an accurate temperature measurement.
Regarding claim 16, Ramaraju further teaches the analog core (control block) (302) being configured to provide a first temperature dependent output reading generated based on a first current that increases as a temperature increases (IPTAT) (see Figure 5 and paragraphs 0013 and 0015).
Regarding claim 17, Ramaraju further teaches the analog core (control block) (302) being configured to provide a second temperature dependent output reading that is generated based on a second current that decreases as the temperature increases (ICTAT) (see Figure 5 and paragraphs 0013 and 0015).
Regarding claim 18, Ramaraju further teaches the analog core (control block) (302) comprising a first current block configured to provide the first current (IPTAT) and a second current block configured to provide the second current (ICTAT) (see Figure 5 and paragraphs 0013 and 0015).

Regarding claim 19, Ramaraju further teaches the analog core (control block) (302) comprising an amplifier (op-amp) (504,505) configured to provide on output on which a temperature reading of the group of temperature readings is based (see Figure 5 and paragraphs 0028-0030).

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ramaraju and Jain alone or in combination does not teach the specific limitations of wherein first and second inputs of the amplifier are coupled to first and second input signals, respectively, for a first temperature reading of the group of temperature readings and the first and second inputs of the amplifier are coupled to second and first input signals, respectively, for a second temperature reading of the group of temperature readings of claim 20, when combined with the limitations of the base claim 12 and intervening claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855